          Case
AO 106 (Rev. 04/10) 2:18-mj-02707-DUTY
                    Application for a Search Warrant    Document 1 Filed 10/12/18 Page 1 of 38 Page ID #:1


                                     UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Central District
                                                       __________  Districtofof
                                                                              California
                                                                                __________

             In the Matter of the Search of                            )
                                                                       )
           Six cellular telephones, one iPod,                          )        Case No. 2:18-MJ-02707
             and one laptop in the secured                             )
             custody of Drug Enforcement                               )
            Administration in Los Angeles,                             )
                       California                                      )


                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

      See Attachment A(2)
located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
      See Attachment B
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                    evidence of a crime;
                    contraband, fruits of crime, or other items illegally possessed;
                    property designed for use, intended for use, or used in committing a crime;
                    a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                        Offense Description
        See attached Affidavit


          The application is based on these facts:
                See attached Affidavit
                    Continued on the attached sheet.
        Delayed notice of            days (give exact ending date if more than 30 days:                               ) is requested
      under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                             Applicant’s signature

                                                                           DEA SA Lindsay T. Burns
                                                                                             Printed name and title

Sworn to before me and signed in my presence.

Date:
                                                                                               Judge’s signature

City and state: Los Angeles, CA                                         Hon. Frederick F. Mumm, United Sates Magistrate Judge
                                                                                             Printed name and title
AUSA: Benjamin R. Barron
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 2 of 38 Page ID #:2



                            ATTACHMENT A(2)
PREMISES TO BE SEARCHED

     The premises to be searched are six cellular telephones,

one iPod, and one laptop in the secured custody of Drug

Enforcement Administration in Los Angeles, California, which are

described further as follows: (1) a silver iPhone bearing IMSI

number 354434065262407 (“SUBJECT PHONE 3”); (2) a silver iPhone
X with a phone cover label “VANS OFF THE WALL” bearing no serial

number (“SUBJECT PHONE 4”); (3) a black Kyocera phone bearing

HEX number 99000612270565 (“SUBJECT PHONE 5”); (4) a rose gold

iPhone bearing IMEI number 359477082274694 (“SUBJECT PHONE 6”);
(5) a silver iPhone bearing IMEI number 359304068847014

(“SUBJECT PHONE 7”); (6) a silver iPhone bearing IMEI#:

355394072948571 (“SUBJECT PHONE 8”); (7) a silver iPod bearing

serial number CCQFX7KRDCP9 (“SUBJECT DEVICE 1”); and
(8) a silver MacBook Pro with a red sticker and white lettering

displaying “Supreme” on one side and the other side displaying a

pink/blue sticker (“SUBJECT DEVICE 2”).




                                    i
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 3 of 38 Page ID #:3



                              ATTACHMENT B
ITEMS TO BE SEIZED

          The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of Title 21, United

States Code, Sections 841(a)(1) and 846 (distribution of a

controlled substance, including distribution causing death, and

related conspiracy), namely:

          a.    Data, records, documents, programs, applications,

photographs, recordings, or other materials relating to the

possession, acquisition, or trafficking of controlled

substances, such as: ledgers, pay/owe records, distribution or

customer lists, correspondence, receipts, or other records

noting price, quantities, and/or times when controlled

substances were bought, sold, or otherwise distributed.

          b.    Any data, records, or other materials related to

the acquisition or filling of prescription controlled drugs,

such as: prescriptions (blank or completed), pharmacy or medical

records, or communications related to receiving, filling, or

selling any prescription or prescription drug.

          c.    Data, records, documents, programs, applications

or materials relating to: (1) Romelo Rice, such as

communications with or about him; (2) communications with the

witnesses discussed in the underlying affidavit; or (3) any drug

overdose or drug overdose death.

          d.    Data, records, documents, programs, applications,

photographs, recordings, or other materials relating to the




                                   ii
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 4 of 38 Page ID #:4



collection, transfer or laundering of the proceeds of controlled

drug trafficking.

          e.    Global Positioning System (“GPS”) coordinates,

calendar entries, or other locational information or records

documenting location, travel routes, destinations, or

origination points.

          f.    Any data, records, documents, programs,

applications, photographs, recordings, or other materials that

otherwise relate to the dates March 17, 18, and 19, 2018, such

as: calendar entries, communications and communication logs on

such dates or relating to events that occurred on such dates, or

recordings created on such dates or relating to events that

occurred on such dates.

          g.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense/s, and forensic copies thereof.

          h.    With respect to any of the SUBJECT DEVICES
containing evidence falling within the scope of the foregoing

categories of items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                ii.   evidence of the presence or absence of

software that would allow others to control the device, such as


                                   iii
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 5 of 38 Page ID #:5



viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.      evidence of the times the device was used;

                vi.     passwords, encryption keys, and other access

devices that may be necessary to access the device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

                SEARCH PROCEDURE FOR DIGITAL DEVICES

          In searching the SUBJECT DEVICES or forensic copies
thereof, law enforcement personnel executing this search warrant
will employ the following procedure:

          a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) may


                                   iv
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 6 of 38 Page ID #:6



search any digital device capable of being used to facilitate

the above-listed violations or containing data falling within

the scope of the items to be seized.

          b.    The search team will, in its discretion, either

search each digital device where it is currently located or

transport it to an appropriate law enforcement laboratory or

similar facility to be searched at that location.

          c.    The search team shall complete the search of the

digital devices as soon as is practicable but not to exceed 120

days from the date of issuance of the warrant.         The government

will not search the digital device(s) beyond this 120-day period

without obtaining an extension of time order from the Court.

          d.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the digital device and any data thereon falls within the

scope of the items to be seized.        The search team may also

search for and attempt to recover deleted, “hidden,” or

encrypted data to determine, pursuant to the search protocols,

whether the data falls within the scope of the items to be

seized.

                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.


                                    v
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 7 of 38 Page ID #:7



                iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           e.   If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that

digital device pending further order of the Court and shall make

and retain notes detailing how the contraband or other evidence

of a crime was encountered, including how it was immediately

apparent contraband or evidence of a crime.

           f.   If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the digital device and delete or destroy all forensic copies

thereof.

           g.   If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           h.   If the search determines that the digital device

is (1) itself an item to be seized and/or (2) contains data

falling within the list of other items to be seized, the

government may retain the digital device and any forensic copies

of the digital device, but may not access data falling outside




                                   vi
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 8 of 38 Page ID #:8



the scope of the other items to be seized (after the time for

searching the device has expired) absent further court order.

          i.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

          j.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

          The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                   vii
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 9 of 38 Page ID #:9



                               AFFIDAVIT
     I, Lindsay T. Burns, being duly sworn, declare and state as

follows:

                           I. INTRODUCTION
           I am a Special Agent (“SA”) of the United States Drug

Enforcement Administration (“DEA”) and am an investigative or

law enforcement officer of the United States within the meaning

of Title 18, United States Code, Section 2510(7), who is

empowered to conduct investigations of, and make arrests for the

narcotics offenses enumerated in Title 18, United States Code,

Section 2516.

           I have been employed as a DEA Special Agent since June

2010.   I received five months of training at the Department of

Justice Training Center, and I have participated in dozens of

narcotics investigations as the case agent or as an

investigating agent.    I have debriefed defendants and witnesses
who had personal knowledge regarding narcotics trafficking

organizations.   Additionally, I have participated in many

aspects of narcotics investigations, including conducting

wiretap investigations, physical surveillance, search warrants,

and arrests.

           Unless otherwise noted, when I assert that a statement

was made, the information was provided by another law

enforcement officer (who may have had either direct or hearsay

knowledge of the statement) to whom I have spoken or whose

report I have read and reviewed.        Likewise, information

resulting from surveillance, except where otherwise indicated,


                                    1
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 10 of 38 Page ID #:10



does not necessarily set forth my own observations, but rather

has been provided directly or indirectly by DEA Special Agents

or other law enforcement officers who conducted such

surveillance.

                        II. PURPOSE OF AFFIDAVIT
           This affidavit is made in support of an application

for a warrant to search the following locations (collectively,

the “SUBJECT DEVICES”), for evidence of violations of Title 21,
United States Code, Sections 841(a)(1) and 846 (distribution of

a controlled substance, including distribution causing death,

and related conspiracy):

           a.    Two cellular telephones in the secured custody of

Los Angeles Police Department Valley Property Division, in Van

Nuys, California, sealed in plastic evidence baggies bearing the

exhibit numbers 38 and 39, respectively, and which are described

further as follows: (1) a black iPhone, bearing no visible

serial number (exhibit 38) (“SUBJECT PHONE 1”); and (2) a black
LG cellular telephone, bearing no visible serial number, and

bearing a circular Trac logo (exhibit 39) (“SUBJECT PHONE 2”);
           b.    Six cellular telephones, one iPod, and one laptop

in the secured custody of DEA, in Los Angeles, California, which

are described further as follows: (1) a silver iPhone bearing

IMSI number 354434065262407 (“SUBJECT PHONE 3”); (2) a silver
iPhone X with a phone cover label “VANS OFF THE WALL” bearing no

serial number (“SUBJECT PHONE 4”); (3) a black Kyocera phone

bearing HEX number 99000612270565 (“SUBJECT PHONE 5”); (4) a

rose gold iPhone bearing IMEI number 359477082274694 (“SUBJECT

                                     2
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 11 of 38 Page ID #:11



PHONE 6”); (5) a silver iPhone bearing IMEI number

359304068847014 (“SUBJECT PHONE 7”); (6) a silver iPhone bearing

IMEI#: 355394072948571 (“SUBJECT PHONE 8”); (7) a silver iPod

bearing serial number CCQFX7KRDCP9 (“SUBJECT DEVICE 1”); and
(8) a silver MacBook Pro with a red sticker and white lettering

displaying “Supreme” on one side and the other side displaying a

pink/blue sticker (“SUBJECT DEVICE 2”).

           The SUBJECT DEVICES are further described in
Attachments A(1) and A(2) hereto, which are incorporated as

though fully set forth herein.       The items to be seized are set

forth in Attachment B hereto, which is also incorporated as

though fully set forth herein.

           The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.     Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                   III. STATEMENT OF PROBABLE CAUSE
           I am conducting an investigation jointly with the

Valley Homicide unit of the Los Angeles Police Department

(“LAPD”) into the fentanyl overdose death of victim Romelo Rice

on or about March 18, 2018.      Based on evidence set forth herein,

I submit that there is probable cause that drug trafficker James


                                     3
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 12 of 38 Page ID #:12



Dorion RODRIGUEZ (“RODRIGUEZ”) delivered the powerful narcotic

fentanyl to Rice in the early morning hours of that date, which

soon thereafter caused Rice to suffer a fatal overdose after he

consumed the drugs.

           a.    On September 28, 2018, a federal grand jury

returned an indictment charging RODRIGUEZ with a violation

distributing fentanyl to Rice resulting in his death, in

violation of Title 21, United States Code, Sections 841(a)(1),

(b)(1)(C).

           b.    On October 4, 2018, RODRIGUEZ was arrested on the

indictment, following which he waived his Miranda rights and

submitted to a recorded interview in which he admitted to

selling controlled drugs to Rice on the night of his death.

           At the time that RODRIGUEZ engage in the above

transaction, he had recently been convicted of felony drug

trafficking.    Specifically, in February 2018, RODRIGUEZ was

convicted for a felony violation of California Health and Safety

Code Section 11351 (possession of cocaine for sale).           RODRIGUEZ

is currently on formal probation until February 4, 2021, the

terms of which include a warrantless search condition.

Regarding the warrantless search condition, certified minutes

for the underlying conviction reflects that the Court imposed a

condition that RODRIGUEZ “submit your persona and property to

search and seizure at any time of the day or night, by any

probation officer or other peace officer, with or without a

warrant, probable cause, or reasonable suspicion.”

(Accordingly, the instant search warrants may not be required


                                     4
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 13 of 38 Page ID #:13



under the Fourth Amendment.)       A police report from the

underlying arrest reflects that this conviction stemmed from an

April 2017 traffic stop, during which RODRIGUEZ was found in

possession of cocaine base, controlled narcotic pills

(hydrocodone, codeine, and methadone), alprazolam (a Schedule IV

benzodiazepine commonly known as Xanax), marijuana, a digital

scale, 57 small plastic baggies, and $3,800 cash in various

denominations.    RODRIGUEZ’s criminal rap sheet also includes a

2014 conviction for violating California Health and Safety Code

Section 11350(a) (possession of a controlled substance), which

was reduced to a misdemeanor following his completion of a

diversionary program.

           On March 18, 2018 at approximately 9:50 a.m., LAPD Van

Nuys patrol unit 9A19 responded to an ambulance death

investigation at 14708 Ventura Boulevard in Sherman Oaks,

California.     Upon arrival, officers met with paramedics from the

Los Angeles Fire Department.       They reported that, on arrival

shortly beforehand in response to an emergency call, they

discovered the deceased male (later identified as 23-year old

Romelo Rice) in the driver’s seat of a black Toyota Corolla.

Time of death was pronounced at 9:45 a.m.         The vehicle had run

over a metal sign and parking barrier and came to rest against

another parked vehicle.

           a.     Officers canvassed the area and located several

witnesses who had observed the vehicle in the parking lot as

early as approximately 3:00 a.m.         Additionally, while officers

were on scene, B.A. called Rice’s cellular telephone.           After


                                     5
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 14 of 38 Page ID #:14



officers answered the call, B.A. told them that Rice had been

driving his (B.A.’s) car.      (B.A.’s wallet was also found in the

driver’s side door pocket of the car, together with two plastic

baggies the contents of which later tested positive for

cocaine.)

            b.   LAPD Homicide Detectives Moakley and January

responded to the location for further investigation, and Los

Angeles County Coroner Investigator Branson also responded to

the scene.    Rice’s body was removed from the vehicle.         Branson

examined the body and found no obvious signs of trauma or foul

play.   Rice’s body and clothing were searched, during which a

baggie containing a white powdery substance was recovered from

Rice’s pants pocket.     The powdery substance later tested

positive for fentanyl.

            c.   The body was transported to the Coroner’s office

for further investigation.      Los Angeles County Medical Examiner

Dr. Carrillo conducted a post-mortem examination of Rice.

Toxicology results revealed that Rice had died of an accidental

overdose caused by the combined effects of fentanyl and cocaine;

the level of cocaine was toxic, while the level of fentanyl was

fatal and was determined to have caused Rice’s death.

            The investigating detectives were contacted by Rice’s

father.   He reported that he had spoken to several of Rice’s

friends who told him that Rice had purchased drugs from a dealer

named “Dorion” (i.e., RODRIGUEZ, whose middle name is Dorion per

California DMV records) prior to Rice’s death, and that “Dorion”




                                     6
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 15 of 38 Page ID #:15



had made statements indicating that he may have given Rice the

wrong drugs during the transaction.

           On March 23, 2018, Detectives Santana and Martinez

interviewed Rice’s sister, N.B., from which they learned among

other things the following.      N.B.’s friends told her that

“Dorion” (i.e., RODRIGUEZ) had given Rice drugs (cocaine) the

night before he died; N.B. knows Dorion through mutual friends

and through Rice.     Dorion told N.B.’s friends that he hoped he

didn’t give Rice the wrong drugs, because he sells heroin and

cocaine.   N.B. also spoke to Dorion on the phone about the

events leading up to Rice’s death.        From her conversations with

Dorion’s mutual friend and with Dorion personally, she learned

that Dorion agreed to meet with Rice at the restaurant Crave

Cafe, located on Ventura Boulevard in Sherman Oaks

(approximately .3 miles from where Rice was later found

deceased).    Once they met, Dorion waited for his “connect” for

more cocaine.    The connect did not arrive, so Dorion “fronted”

Rice some drugs.     Rice invited Dorion to hang out with Rice at a

music studio, but Dorion declined.        Shortly after, Rice called

Dorion but Dorion claimed that he did not answer.          Dorion said

he gave Rice the same drugs he (Dorion) was using all day/week.

           On March 26, 2018 at approximately 12:45 p.m.,

Detectives Marsh and Santana interviewed B.A. at LAPD’s Van Nuys

Station, from which the detectives learned among other things

the following.

           a.    B.A. and Rice were best friends.        The day prior

to Rice’s death, Rice and B.A. met up around 3:00 p.m.           Around


                                     7
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 16 of 38 Page ID #:16



10:00 p.m., they decided to go to a music studio in West

Hollywood, California.      They recorded music for a couple hours

and smoked marijuana; they also had been doing cocaine together.

Rice was texting on his phone but B.A. did not know with whom he

was communicating.     At around midnight or 1:00 a.m., Rice asked

B.A. to use his car.     B.A. agreed and assumed that Rice wanted

to use it to go visit a girl that Rice had met during a trip to

New York, who was visiting Los Angeles.        Rice did not directly

tell B.A. where he was going or why he needed the car.           Rice

grabbed the keys and left.

           b.    (Investigators later interviewed the female

referenced by B.A., initials J.A.        She verified that she was

visiting from New York around the time of Rice’s death, and that

she had written Rice to let him know that she was in town and to

ask about meeting up.     However, she did not receive a response

and they never met up.)

           c.    B.A. fell asleep and woke up around 4:00 or 5:00

a.m.   B.A. realized that Rice had not returned with the car.

B.A. began to call Rice repeatedly but there was no answer.             At

approximately 7:00 or 8:00 a.m., a police officer answered

Rice’s phone but did not tell him that Rice was deceased.

           d.    Approximately one hour after B.A. spoke to

officers, he called Dorion (RODRIGUEZ) via Snapchat.           Dorion

told B.A. that he had met up with Rice at Crave Cafe (possibly

in Sherman Oaks) that night and “fronted him a bag.”           Ten to

twenty minutes later, Rice texted him (Dorion) stating “I think

you gave me the wrong stuff.       I'm sweating.”    Dorion asked Rice


                                     8
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 17 of 38 Page ID #:17



to send him a picture of the bag.        Dorion started calling Rice

but there was no answer.      Dorion told B.A. “I hope I didn't give

him the wrong stuff.”     B.A. began to panic.      B.A. thought that

Dorion might have given Rice heroin by mistake.          He was later

informed by N.B. that Rice had been found dead.

            e.    B.A. met Dorion (RODRIGUEZ) at North Hollywood

High School.     Dorion is a drug dealer who sells cocaine.        B.A.

has seen Dorion with other drugs (codeine and “China” heroin)

but he is unsure if he sells them.        Rice had been buying cocaine

from Dorion since early 2017.       He usually bought once every two

to three weeks.     The cocaine is usually packaged in a small

clear baggie with a seal.      It was normal for Rice to use the

cocaine immediately after purchasing it.         Rice usually broke it

down into “bumps or lines” and snorted it with a dollar bill.

B.A. has also bought cocaine from Dorion in the past.           Detective

Marsh showed B.A. a California Department of Motor Vehicles

(“DMV”) photograph of RODRIGUEZ, whom B.A. verified was

“Dorion.”

            Investigators have obtained surveillance footage from

both the interior and exterior of the Crave Café in Sherman

Oaks, which investigators observed shows, among other things,

the following:

            a.    The surveillance footage shows that, at around

12:30 a.m., RODRIGUEZ arrived at the location in what

investigators recognize as a 2007 Honda Accord registered to

RODRIGUEZ (the “SUBJECT VEHICLE”).        After arriving, RODRIGUEZ

met with two other persons, one of whom is believed to be a


                                     9
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 18 of 38 Page ID #:18



person with initials R.R.      Interior footage shows that, around

1:00 a.m., RODRIGUEZ went inside the restaurant to make a credit

card purchase.    (LAPD detectives later obtained a receipt for

the transaction, which identifies RODRIGUEZ by name as the

customer.)

           b.    At around 1:09 a.m., Rice arrived, alone, in the

car in which he was later found deceased.         Rice then met with

RODRIGUEZ and R.R., after which Rice and RODRIGUEZ walked out of

the camera’s view; R.R. then went to Rice’s car apparently to

retrieve an unidentified item from it, after which he followed

Rice and RODRIGUEZ off camera.

           c.    At 1:41 a.m., Rice then drove away, again alone,

in the same car, heading eastward from the restaurant.

           d.    At around 3:57 a.m., a dark van pulled into the

Crave Café parking lot, with two unidentified male occupants.

They interacted with RODRIGUEZ for approximately 30 minutes,

while the driver spent time inside the rear passenger area of

the van.   Investigators believe these two persons to be

RODRIGUEZ’s supplier, i.e., the “connect” for whom RODRIGUEZ was

waiting noted in the above witness statements.          The video shows

RODRIGUEZ meeting with one of the unidentified males at the

passenger side door of the van, and it then shows them engaging

in an apparent hand-to-hand transaction.         RODRIGUEZ then entered

the driver’s side door of the SUBJECT VEHICLE and appeared to be

examining or weighing the item.

           e.    At 4:35 a.m., the van left the restaurant, and a

minute later RODRIGUEZ separately left in the SUBJECT VEHICLE.


                                    10
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 19 of 38 Page ID #:19



           Investigators have also obtained, pursuant to a search

warrant, historical cell site data for Rice’s cellphone.

           a.    The records verify that, between around 11:00

p.m. and 12:45 a.m., Rice’s phone was pinging off cell towers in

the West Hollywood area.      Notably, those calls were made to

RODRIGUEZ at (818) 564-0967 (“the 0967 phone number”), a phone

number that investigators know is used by him.

           b.    Rice’s next call, at 1:09 a.m., pinged off of a

cell tower in Sherman Oaks located less than a block from Crave

Café; this call was also made to the 0967 phone number.           As

noted, this time correlates with when surveillance footage shows

Rice arriving at Crave Café.       Accordingly, investigators believe

that, in this call, Rice was letting RODRIGUEZ know that Rice

had arrived at the restaurant.

           c.    Rice’s next two calls were made at 1:51 a.m. and

1:55 a.m., a few minutes after surveillance footage showed Rice

leaving the restaurant.      Both calls were to RODRIGUEZ and

lasted, respectively, 69 seconds and 37 seconds.          Investigators

believe these to be the above-referenced calls made by Rice to

RODRIGUEZ demanding to know what drugs RODRIGUEZ had given him,

made after Rice began feeling the effects of the fentanyl.

Rice’s final outgoing call, at 2:00 a.m., was to B.A.; the call

lasted seven seconds and thus appears to have gone unanswered.

All three calls pinged off the same cell tower in Studio City,

California; investigators thus believe that Rice had begun

heading back eastward from Crave Café to West Hollywood, which I

submit is likewise consistent with the witness statement above


                                    11
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 20 of 38 Page ID #:20



that, after the drug deal, Rice had asked RODRIGUEZ to come to

the studio.      Because all three calls pinged off the same cell

tower, I believe that Rice pulled over in Studio City a few

minutes after leaving Crave, when he began feeling the overdose.

            d.     Notably, the next calls to Rice were all made by

RODRIGUEZ via the 0967 phone number, namely, calls at 2:20,

2:21, 2:22, 2:29, and 3:01 a.m., all of which went unanswered.

Investigators believe that this series of calls reflects

RODRIGUEZ’s repeated (and apparently panicked) efforts to

contact Rice after RODRIGUEZ realized that he had given Rice

fentanyl instead of cocaine.       Those calls all pinged off the

same cell tower in Sherman Oaks located near Crave Café and, as

noted, blocks away from the parking lot in which Rice was found

dead.    Investigators thus believe that the call records reflect

that, sometime between 2:00 a.m. and 2:20 a.m., feeling the

effects of the overdose, Rice turned around and began to head

back from Studio City toward Sherman Oaks, and that he pulled

into the parking lot, where he passed out from the overdose and

ultimately died.

            e.     (Investigators have custody of Rice’s iPhone,

which was provided by his family together with consent to

search, but to date forensic examiners have not been able to

bypass security features on the iPhone to conduct the search.)

            Investigators also have determined that RODRIGUEZ has

engaged in conduct that I submit reflects consciousness of

guilt.    For example, California DMV records show that RODRIGUEZ

obtained a new license plate for the SUBJECT VEHICLE on March


                                    12
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 21 of 38 Page ID #:21



27, 2018, soon after Rice died, purportedly for damaged license

plates.    Multiple witnesses have also verified that RODRIGUEZ

did not come to Rice’s funeral even though the two were longtime

friends.    From surveillances, investigators also believe that

RODRIGUEZ moved out of his residence following Rice’s death, and

investigators have been attempting to confirm RODRIGUEZ’s

current place of residence since then.        Additionally, on May 31,

2018, investigators conducting surveillance observed RODRIGUEZ

engaging in what they recognized to be counter-surveillance

driving in an effort to thwart law enforcement surveillance.

Specifically, at around 3:30 p.m., they saw RODRIGUEZ and an

unidentified male at a grocery store in Van Nuys, seated in the

SUBJECT VEHICLE.     Ten minutes later, they saw a Kia SUV with two

unidentified male occupants enter the parking lot.          One of the

Kia’s occupants met with RODRIGUEZ and then got into the rear

seat of the SUBJECT VEHICLE.       RODRIGUEZ entered the driver’s

seat of the SUBJECT VEHICLE and began driving around the lot

while the Kia followed.      When they finally stopped and parked

again, the passenger in the Kia met with RODRIGUEZ, after which

they parted ways.     Based on these observations, investigators

believe that RODRIGUEZ and the Kia were engaged in a drug

transaction, and that the cars circled around the parking lot in

an effort to detect any surveillance before stopping to conduct

the transaction.

            Investigators also secured a search warrant for the

Snapchat (social media) account controlled by RODRIGUEZ,

including for electronic communications.


                                    13
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 22 of 38 Page ID #:22



           a.    The responsive records include a series of

communications sent to N.B. on March 22, 2018 (four days after

Rice’s death), asking her to “please don’t be upset with me

right now that [is] the last thing I want/need” and stating that

“I’m not hiding anything or not telling you anything about my

last encounter with Ro [Rice].       I just wish I could go back to

that day and ride with him too [sic] the studio like he asked

and wanted or at least follow.”

           b.    The records also include other communications

that I believe refer to drug trafficking.         For example, on March

15, 2018, RODRIGUEZ received a message offering to sell “240

Roxy 30s” and providing a contact number; I recognize this

message as referring to 240 pills of 30-mg oxycodone (commonly

referred to by the brand name Roxicodone, or “Roxys”).           The

Snapchat records do not include a response message from

RODRIGUEZ.    Similarly, there are other messages that I recognize

as referring to “china white,” slang for heroin, often mixed

with the synthetic narcotic fentanyl: a March 10, 2018 message

to RODRIGUEZ asking “how much the chi hit for” (which I believe

is asking for pricing of china white), and a May 1, 2018 message

from RODRIGUEZ stating “Only China” (which I believe references

that all RODRIGUEZ was offering to the prospective customer was

china white).

           During the course of the investigation following

Rice’s death, LAPD homicide detectives have secured search

warrants authorizing the placement of a GPS tracking device on

the SUBJECT VEHICLE, and GPS tracking of two cellular telephone


                                    14
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 23 of 38 Page ID #:23



numbers that investigators identified as being used by

RODRIGUEZ: (1) the 0967 phone number, and (2) (818) 301-8039

(“the 8039 phone number”). 1     Investigators also have used the

tracking data to conduct surveillance of RODRIGUEZ, during which

they have observed RODRIGUEZ in the SUBJECT VEHICLE on multiple

occasions (often as a passenger), and they have also observed

multiple instances when the SUBJECT VEHICLE and the two phones

were located in approximately the same place.         Notably, on or

about August 23, 2018, investigators conducting surveillance

observed RODRIGUEZ discard foil from the SUBJECT VEHICLE into

the street, which investigators retrieved and observed bore

apparent drug residue.      Forensic testing confirmed that the

residue on the foil is fentanyl.

           On or about September 10, 2018, the GPS tracker on the

SUBJECT VEHICLE placed the car at an EZ Storage facility at

15330 Hatteras Street in Van Nuys.        DEA task force officers

later served a subpoena on the business and received responsive

records on or about September 13, 2018, which showed among other

things the following.     Unit 1015 (“the SUBJECT STORAGE UNIT”)

was rented to RODRIGUEZ on July 23, 2018.         The rental

application shows RODRIGUEZ’s full name and identifies his

      1Investigators know that those phone numbers are used by
RODRIGUEZ based on a variety of evidence. For example, the
Snapchat records discussed above for RODRIGUEZ’s account include
multiple communications in which RODRIGUEZ provides one or the
other phone number to third parties. Similarly, N.B. and B.A.
have identified one or both of the phone numbers as belonging to
RODRIGUEZ. Both phone numbers are subscribed to the alias
“Choey Cho,” and investigators know that RODRIGUEZ has a social
media (Instagram) account with the similar user name
“Choey_Horchata.” Finally, as noted below, the rental agreement
for the SUBJECT STORAGE UNIT includes both phone numbers.

                                    15
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 24 of 38 Page ID #:24



contact number as the 8039 phone number.         The application also

lists an alternative contact as “Tracy T,” which investigators

believe to be a false name, and provides the 0967 phone number

as that person’s contact number.         On September 26, 2018, an

investigator spoke with the manager of the business, who

verified that rent for the SUBJECT STORAGE UNIT was later fully

paid by RODRIGUEZ and that it remains rented to him and

alternate “Tracy T” through October 22, 2018.

           On September 22, 2018, an LAPD patrol unit impounded

the SUBJECT VEHICLE following a traffic stop, which was not

conducted as part of this investigation.         From reviewing an LAPD

report of the incident, and from speaking with one of the

officers who conducted the impound, I learned the following:

           a.     At around 8:45 p.m., two LAPD officers in a

marked patrol unit passed an Arco gas station in Van Nuys, where

they observed three males arguing with a gas station employee;

one male is unidentified (the “UM”), one was later identified as

B.G., and the third is believed to be RODRIGUEZ based on the

description provided that he had blond hair.         (During

surveillances, investigators have seen B.G. driving or sleeping

in the SUBJECT VEHICLE.)      GPS records for one of RODRIGUEZ’s

phones, the 0967 phone number, shows that it was approximately

88 meters from the Arco station as of 8:39 p.m. and 8:54 p.m.

that night.     The officers resumed patrol and around ten minutes

later returned to the gas station.         On returning, they saw the

SUBJECT VEHICLE parked in front of a gas pump; they saw the UM

walk away from the front passenger area after which B.G., alone,


                                    16
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 25 of 38 Page ID #:25



drove the SUBJECT VEHICLE away from the gas station.           The

officers saw that the SUBJECT VEHICLE had a broken tail light

and they thus conducted a traffic stop.        On approaching the car,

they saw drug paraphernalia in plain view on the front passenger

floorboard, namely, straws with burned tips and a blow torch.

           b.     The officers asked B.G. to step out of the car

and learned that B.G. did not have a valid driver’s license.

Additionally, B.G. told the officers that the car’s registration

and proof of insurance would be in the glove compartment; when

an officer went to retrieve them, he could not locate any proof

of insurance.     B.G. told the officers that the car belonged to

his brother “James” (i.e., James RODRIGUEZ).         (Investigators are

not aware of any family relationship between B.G. and

RODRIGUEZ.)     B.G. stated that he was going to pick up “James”

(RODRIGUEZ) down the street.       The officers told B.G. that they

saw the straw with the burned tip and asked if there was other

contraband in the car; B.G. replied that there may be a pipe in

the car that belonged to his brother (RODRIGUEZ) and a friend.

           c.     The officers cited B.G. for driving without a

license and without insurance, in violation of California

Vehicle Code Sections 12500(a) and 16028(a), and the SUBJECT

VEHICLE was thus impounded pursuant to California Vehicle Code

Section 22651(p).     The officers conducted an inventory search of

the car and found, among other things: additional straws with

burnt ends in the front passenger seat; clothing and a purse

belonging to a female in the rear passenger area; and, in the

trunk of the car, paperwork in RODRIGUEZ’s name, a digital


                                    17
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 26 of 38 Page ID #:26



scale, a plastic baggie containing multiple other plastic

baggies, a locked container, and a black bag containing a purple

powder.    When officers asked B.G. what the baggies are for, he

responded, “He likes to spread out his shit.”         B.G. also said

that he did not know how to open the locked container, and he

did not respond when officers asked him about the powder.

            d.   At around 9:50 p.m., after the inventory search

was conducted, the UM arrived at the scene.         He identified

himself as B.G.’s friend, stated that he arrived from a nearby

fast food restaurant, and helped B.G. carry his personal

belongings away from the car prior to towing.         Other than what

B.G. retrieved, the officers left the remaining items in the

SUBJECT VEHICLE, including the above-noted lockbox and powder.

            The following morning, September 23, investigators in

this matter learned of above incident, and they also learned

that a person had called the tow yard to retrieve the SUBJECT

VEHICLE.    An investigator went to the tow yard and saw, in plain

view on the front passenger seat of the SUBJECT VEHICLE, a

plastic baggie containing two pills, which he retrieved; the

pills bear the wholesale markings of hydromorphone, a powerful

Schedule II prescription narcotic commonly sold under the brand

name Dilaudid.    Based on that observation, the impounding

officers’ observations, that the impounding officers left the

powdery substance and lockbox in the trunk of the car, and based

on the evidence herein that RODRIGUEZ deals in fentanyl (an

extremely lethal synthetic opioid that can be absorbed through

the skin or via inhalation), investigators called in a hazardous


                                    18
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 27 of 38 Page ID #:27



material team to execute a further search of the vehicle, during

which multiple suspected controlled substances were seized. 2

           a.    On September 23, 2018, the specialized unit

searched the vehicle, during which they found, among other

things, multiple plastic bags containing a powdery substance, a

digital scale, multiple spiral notebooks bearing apparent

pay/owe drug ledgers, and SUBJECT PHONES 1 AND 2.          Later
presumptive testing of the powdery substance showed that it

contained lactose, which investigators know to be a common

cutting agent for fentanyl.      Additionally, forensic analysis of

the seized powders showed that one of them, with net weight 4.90

grams contained heroin and fentanyl, among other substances such

as the controlled narcotic tramadol; another powder, with net

weight 2.16 grams, likewise contained fentanyl and tramadol.

(Three other powders came back as non-controlled, including the

large batch of powder in the lockbox, which I believe means that

they are cutting agents.)      Notably, the search team also found

the rental agreement for the SUBJECT STORAGE UNIT in the glove

compartment of the car, which was in RODRIGUEZ’s name.

           b.    Regarding SUBJECT PHONES 1 AND 2, one of the
phones seized from the car, an iPhone in a black case with no

serial number, was found in the front passenger area.

Investigators believe that this is one of the two phones known

to be used by RODRIGUEZ, the 8039 phone number.          T-Mobile


      2I submit that this search was justified, among other
things, by the warrantless search condition of RODRIGUEZ’s
probation, by the automobile exception to the Fourth Amendment,
and as a continued inventory search of the vehicle.

                                    19
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 28 of 38 Page ID #:28



subscriber records for that phone number verify that it is

associated with an iPhone; GPS tracking data shows that the last

reported location of the phone was in the early morning of

September 22, 2018, reflecting that the phone was off or dead at

the time of the impound later that night.

           c.     The second of the phones, a black LG cellular

telephone, also bearing no serial number, and bearing a circular

Trac logo, was found in the trunk of the car, which as noted is

where officers also seized items including the lockbox

containing the suspected narcotic powder, the digital scale, and

the notebooks containing apparent pay/owe drug ledgers.

           On September 24, 2018, RODRIGUEZ went to the LAPD Van

Nuys station to secure release paperwork for the impounded car,

which required him to show identification.         Employees at the tow

yard verified that RODRIGUEZ then picked up the car, and that on

doing so he provided both the release paperwork and his

identification.

           On September 26, 2018, the Hon. Frederick F. Mumm,

United States Magistrate Judge, issued search warrants for

SUBJECT PHONES 1 AND 2, the SUBJECT VEHICLE, and the SUBJECT
STORAGE UNIT.    (18-MJ-2574, -2575, and -2576).        As discussed

below, investigators executed the warrants on the latter two

premises on October 3, 2018, contemporaneous with the arrest of

RODRIGUEZ.    However, investigators were not able to execute the

search warrant for SUBJECT PHONES 1 AND 2 within the two-week
window authorized by the warrant.        Because the phones were found

in close proximity to fentanyl – an extremely lethal synthetic


                                    20
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 29 of 38 Page ID #:29



opioid that I understand can be absorbed through skin contact or

via inhalation – the phones first needed to undergo chemical

testing to ensure that they were safe to be handled by technical

forensic analysts.     After they underwent such chemical testing,

the phones were submitted for expedited fingerprint analysis,

following which they will be ready to be transferred to

technical forensic analysts.       I understand that the phones will

likely be available for technical forensic analysis shortly,

though just outside the two-week window for executing the prior

search warrant.    Accordingly, I am seeking the instant renewed

search warrant for SUBJECT PHONES 1 AND 2.

           Investigators seized SUBJECT PHONES 3-8 during
searches contemporaneous with RODRIGUEZ’s arrest on October 3,

2018.   On October 2, 2018, the Hon. Steve Kim, United States

Magistrate Judge, issued a search warrant for a cell-site

stimulator, for use in locating RODRIGUEZ by identifying the

whereabouts of the 0967 phone number.        Prior to the arrest,

investigators utilized the cell-site stimulator, and the above-

noted GPS tracking of RODRIGUEZ’s car and phone, based on which

investigators determined that RODRIGUEZ was staying at the

Valley Inn located in Room 277 at 10621 Sepulveda Boulevard in

Mission Hills, California (“the SUBJECT HOTEL ROOM”), and agents

also conducted surveillance of RODRIGUEZ entering and leaving

that room.    Investigators then secured a state court search

warrant for the SUBJECT HOTEL ROOM.        After securing the search

warrant, investigators saw RODRIGUEZ and R.R. leave the hotel in




                                    21
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 30 of 38 Page ID #:30



the SUBJECT VEHICLE.     Agents pulled the car over and arrested

RODRIGUEZ.

           a.    Thereafter, investigators executed the search

warrants on the SUBJECT STORAGE UNIT, the SUBJECT VEHICLE, and

the SUBJECT HOTEL ROOM.      During search of the SUBJECT HOTEL ROOM

and SUBJECT VEHICLE, agents seized SUBJECT PHONES 3-8 and

SUBJECT DEVICES 1 and 2.      Additionally, during a search of
RODRIGUEZ’s person, investigators located a clear plastic bag

containing multiple clear plastic baggies containing unknown

white with gray tint powder, and a hollow pen casing with brown

residue concealed was within RODRIGUEZ’s right front pocket.

During the search of R.R.’s person, investigators found a small

zip lock bag containing unknown white with grey tint powder was

located in R.R.’s right shoe slipper, and two hollowed pen

casings with unknown brown residue were located in R.R.’s front

left pant pocket.     Investigators located a cigarette package

containing foil with unknown brown residue in R.R.’s black

Adidas bag that was strapped to his person.         Lab testing of

those powders/residues is pending.

           b.    During the search of the SUBJECT VEHICLE, agents

also found, among other things, a folded tin foil with unknown

brown residue was located in the pocket of the rear passenger

door, for which lab testing is pending.

           c.    Similarly, during the search of the SUBJECT HOTEL

ROOM, agents also found a glass pipe with a round bottom

containing an unknown dark residue, which was located in a green

pouch on the television stand in room.        Investigators located a


                                    22
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 31 of 38 Page ID #:31



folded tin foil containing an unknown white powder with grey

tint located inside a small pouch of a Pokémon backpack in the

room.   Additionally, investigators located numerous sheets of

tin foil containing unknown burnt residue located inside trash

bins along the east wall of room.        Lab testing of those

substances is pending.

            d.   Investigators detained B.G. after he exited the

SUBJECT HOTEL ROOM prior to the execution of the search warrant

for the room, investigators found folded tin foils containing an

unknown white powder on his person, for which lab testing is

likewise pending.

            e.   RODRIGUEZ later waived his Miranda rights and

submitted to a recorded interview.        I know from speaking with

investigators who conducted the interview that RODRIGUEZ

admitted to selling drugs to R.R. on the night of his death may

have sold R.R. the wrong substance (i.e., fentanyl instead of

cocaine).    RODRIGUEZ provided the password for his cellular

telephone (the 0967 phone number), which was seized from the

SUBJECT HOTEL ROOM.

            f.   While I understand that RODRIGUEZ gave verbal

consent to search that phone, which here again may mean that the

Fourth Amendment does not require a warrant to search it, I am

seeking the instant warrants for that phone along with the other

SUBJECT DEVICES in an abundance of caution.         Moreover, while the
devices seized from the SUBJECT VEHICLE and SUBJECT HOTEL ROOM

(i.e., SUBJECT PHONES 3-8 and SUBJECT DEVICES 1 and 2) likely
include devices belonging to individuals other than RODRIGUEZ


                                    23
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 32 of 38 Page ID #:32



who were also using the room, such as R.R. and B.G., I submit

based on the facts herein that probable cause exists that

evidence of drug trafficking and related offenses will be found

on their devices as well.

           IV. TRAINING AND EXPERIENCE ON DIGITAL DEVICES
           As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

           Based on my knowledge, training, and experience, as

well as information related to me by agents and others involved

in the forensic examination of digital devices, I know that it

is not always possible to search digital devices for digital

data in a single day or even over several weeks for a number of

reasons, including the following:




                                    24
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 33 of 38 Page ID #:33



           a.    Searching digital devices can be a highly

technical process that requires specific expertise and

specialized equipment.      There are so many types of digital

devices and software programs in use today that it takes time to

conduct a thorough search.      In addition, it may be necessary to

consult with specially trained personnel who have specific

expertise in the type of digital device, operating system, and

software application being searched.

           b.    Digital data is particularly vulnerable to

inadvertent or intentional modification or destruction.

Searching digital devices can require the use of precise,

scientific procedures that are designed to maintain the

integrity of digital data and to recover “hidden,” erased,

compressed, encrypted, or password-protected data.          As a result,

a controlled environment, such as a law enforcement laboratory

or similar facility, is essential to conducting a complete and

accurate analysis of data stored on digital devices.

           c.    While I currently do not know the full storage

capacity of the SUBJECT DEVICES, I know that cellular telephones
are generally capable of storing gigabytes of data.          A single

megabyte of storage space is the equivalent of 500 double-spaced

pages of text.    A single gigabyte of storage space, or 1,000

megabytes, is the equivalent of 500,000 double-spaced pages of

text.

           d.    Electronic files or remnants of such files can be

recovered months or even years after they have been downloaded




                                    25
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 34 of 38 Page ID #:34



onto a hard drive, deleted, or viewed via the Internet. 3

Electronic files saved to a hard drive can be stored for years

with little or no cost.      Even when such files have been deleted,

they can be recovered months or years later using readily-

available forensics tools.      Normally, when a person deletes a

file on a computer, the data contained in the file does not

actually disappear; rather, that data remains on the hard drive

until it is overwritten by new data.        Therefore, deleted files,

or remnants of deleted files, may reside in free space or slack

space, i.e., space on a hard drive that is not allocated to an

active file or that is unused after a file has been allocated to

a set block of storage space, for long periods of time before

they are overwritten.     In addition, a computer’s operating

system may also keep a record of deleted data in a swap or

recovery file.    Similarly, files that have been viewed on the

Internet are often automatically downloaded into a temporary

directory or cache.     The browser typically maintains a fixed

amount of hard drive space devoted to these files, and the files

are only overwritten as they are replaced with more recently

downloaded or viewed content.       Thus, the ability to retrieve

residue of an electronic file from a hard drive depends less on

when the file was downloaded or viewed than on a particular

user’s operating system, storage capacity, and computer habits.

Recovery of residue of electronic files from a hard drive


      3These statements do not generally apply to data stored in
volatile memory such as random-access memory, or “RAM,” which
data is, generally speaking, deleted once a device is turned
off.

                                    26
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 35 of 38 Page ID #:35



requires specialized tools and a controlled laboratory

environment.     Recovery also can require substantial time.

           e.     Although some of the records called for by this

warrant might be found in the form of user-generated documents

(such as word processing, picture, and movie files), digital

devices can contain other forms of electronic evidence as well.

In particular, records of how a digital device has been used,

what it has been used for, who has used it, and who has been

responsible for creating or maintaining records, documents,

programs, applications and materials contained on the digital

devices are, as described further in the attachments, called for

by this warrant.     Those records will not always be found in

digital data that is neatly segregable from the hard drive image

as a whole.     Digital data on the hard drive not currently

associated with any file can provide evidence of a file that was

once on the hard drive but has since been deleted or edited, or

of a deleted portion of a file (such as a paragraph that has

been deleted from a word processing file).         Virtual memory

paging systems can leave digital data on the hard drive that

show what tasks and processes on the computer were recently

used.   Web browsers, e-mail programs, and chat programs often

store configuration data on the hard drive that can reveal

information such as online nicknames and passwords.          Operating

systems can record additional data, such as the attachment of

peripherals, the attachment of USB flash storage devices, and

the times the computer was in use.        Computer file systems can

record data about the dates files were created and the sequence


                                    27
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 36 of 38 Page ID #:36



in which they were created.      This data can be evidence of a

crime, indicate the identity of the user of the digital device,

or point toward the existence of evidence in other locations.

Recovery of this data requires specialized tools and a

controlled laboratory environment, and also can require

substantial time.

           f.    Further, evidence of how a digital device has

been used, what it has been used for, and who has used it, may

be the absence of particular data on a digital device.           For

example, to rebut a claim that the owner of a digital device was

not responsible for a particular use because the device was

being controlled remotely by malicious software, it may be

necessary to show that malicious software that allows someone

else to control the digital device remotely is not present on

the digital device.     Evidence of the absence of particular data

on a digital device is not segregable from the digital device.

Analysis of the digital device as a whole to demonstrate the

absence of particular data requires specialized tools and a

controlled laboratory environment, and can require substantial

time.

           g.    Digital device users can attempt to conceal data

within digital devices through a number of methods, including

the use of innocuous or misleading filenames and extensions.

For example, files with the extension “.jpg” often are image

files; however, a user can easily change the extension to “.txt”

to conceal the image and make it appear that the file contains

text.   Digital device users can also attempt to conceal data by


                                    28
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 37 of 38 Page ID #:37



using encryption, which means that a password or device, such as

a “dongle” or “keycard,” is necessary to decrypt the data into

readable form.    In addition, digital device users can conceal

data within another seemingly unrelated and innocuous file in a

process called “steganography.”       For example, by using

steganography a digital device user can conceal text in an image

file that cannot be viewed when the image file is opened.

Digital devices may also contain “booby traps” that destroy or

alter data if certain procedures are not scrupulously followed.

A substantial amount of time is necessary to extract and sort

through data that is concealed, encrypted, or subject to booby

traps, to determine whether it is evidence, contraband or

instrumentalities of a crime.       In addition, decryption of

devices and data stored thereon is a constantly evolving field,

and law enforcement agencies continuously develop or acquire new

methods of decryption, even for devices or data that cannot

currently be decrypted.

           Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

///




                                    29
Case 2:18-mj-02707-DUTY Document 1 Filed 10/12/18 Page 38 of 38 Page ID #:38



                              V. CONCLUSION
           For all the reasons described above, there is probable

cause to believe that evidence of violations of Title 21, United

States Code, Sections 841(a)(1) and 846 (distribution of a

controlled substance, including distribution causing death, and

related conspiracy), as described above and in Attachment B of

this affidavit, will be found in a search of the SUBJECT

DEVICES.




                                         Special Agent Lindsay T. Burns
                                         Drug Enforcement
                                         Administration

Subscribed to and sworn before me
this ____ day of October, 2018.



UNITED STATES MAGISTRATE JUDGE




                                    30
